Order entered July 18, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00319-CV

NORTHERN FRAC PROPPANTS, II, LLC, LAMSTEX MATERIAL HANDLING, LLC,
 JEFFRIES ALSTON, J & P CAPITAL LLC, PATRICK A. TESSON, AND BADGER
                   MINING CORPORATION, Appellants

                                               V.

   2011 NF HOLDINGS, LLC F/K/A NF HOLDINGS, LLC AND NORTHERN FRAC
                   PROPPANTS, LLC, SERIES 1, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-01754

                                           ORDER
       We GRANT the July 15, 2016 joint agreed motion for extension of time to file

appellants’ reply brief and ORDER the reply briefs filed no later than August 10, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE